Order entered April 27, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00451-CV

                   IN THE INTEREST OF S.R.L., A CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-17-19782-Z

                                     ORDER

      This is an appeal in a parental termination case. Before the Court is court

reporter Joie Rivera’s April 23, 2020 letter requesting a ten-day extension to file

the reporter’s record and informing the Court that she has been unable to obtain the

exhibits.

      We GRANT the request. To the extent the exhibits have not been made

available to Ms. Rivera, we ORDER Dallas County District Clerk Felicia Pitre to

give all original exhibits to Ms. Rivera no later than 3:00 p.m. on Wednesday,

April 29, 2020 for use in preparing the reporter’s record. See TEX. R. APP. P.

34.6(g). Ms. Rivera shall return the original exhibits to Ms. Pitre within twenty-
four (24) hours of copying the exhibits for use in the record. See id. To the extent

the exhibits are timely made available to Ms. Rivera, we ORDER the reporter’s

record be filed no later than May 7, 2020.

      If any of the original exhibits are in the possession of someone other than

Ms. Pitre, Ms. Pitre shall notify the Court and Ms. Rivera in writing by 12:00 p.m.

noon on Tuesday, April 28, 2020 of the name of the person, contact information

for that person, and a list of the exhibits in that person’s possession. See id.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable David Lopez, Presiding Judge of the 256th Judicial District Court; the

Honorable Kim Cooks, Presiding Judge of the 255th Judicial District Court and trial

judge who presided over the jury trial that resulted in the termination of appellant’s

parental rights; Ms. Pitre; Ms. Rivera; and the parties.

                                               /s/   BILL WHITEHILL
                                                     JUSTICE